                     Case 1:19-cr-03105-MV Document 11 Filed 08/23/19 Page 1 of 1

                                             CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable B. Paul Briones
                                                    Preliminary/Detention
Case Number:                19mj2797                              UNITED STATES vs. CADMAN
Hearing Date:               8/23/2019                             Time In and Out:          9:39 a.m./9:44 a.m.
Courtroom Deputy:           K. Hernandez de Sepulveda             Courtroom:                Rio Grande
Defendant:                  Tristian Cadman                       Defendant’s Counsel:      Jeffrey Buckels
AUSA:                       Joseph Spindle                        Pretrial/Probation:       D. Ramos
Interpreter:                                                      Witness:
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☒     Defendant waives Preliminary Hearing
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☒     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
☐
